DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCanless (US 2010/0254146 A1) in view of May (US 9,644,828) and Suazo (US 8,733,710 B1).
 Regarding claim 12, McCanless teaches a mounting clip for use in securing a linear LED lamp to a support (see paragraph [0035]), the linear LED lamp comprising an elongate body (100 see at least figure 5) extending along a first axis between spaced first and second ends and comprising an elongate heat sink (120; see at least figure 5) formed of a heat dissipating material (see paragraph [0029] where heat sink material is disclosed) and comprising ridges (122; see at least figure 5) disposed on the outer surface thereof and extending along the first axis, and at least one LED emitter panel secured to the heat sink (see at least figure 5), the mounting clip (200) comprising:
a planar mid-portion (210; see at least figure 3) having an upper surface adapted to be flush mounted against the planar support; and

each finger (220) including a distal end portion comprising an internally facing engagement portion (222) comprising protrusions configured to interlock with one or more of the ridges (fins 122; see at least figure 5) of the lamp heat sink to thereby securely retain the linear LED lamp between the fingers (see at least figure 5).
McCanless does not explicitly teach that the support is planar and the planar mid-portion having an upper surface adapted to be flush mounted against the planar support.
May (US 9,644,828 B1) teaches an upper support (590) that is planar and a planar mid-portion having an upper surface adapted to be flush mounted against the planar support (590).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to mount the mounting clip of McCanless to a planar support and the planar mid-portion having an upper surface adapted to be flush mounted against the planar support as taught by May as an alternative way of mounting the clip to a support of a ceiling.
McCanless modified by May do not explicitly teach each finger further comprising first and second ribs extending from the mid-portion along inner surface of a respective one of the resilient fingers to provide rigidity to the fingers.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify McCanless modified by May to include ribs extending from the mid-portion as taught by Suazo as an alternative way and design choice to securely mount the mounting clip.
Regarding claim 14, McCanless modified by May and Suazo teaches the mounting clip according to claim 12, and May further teaches wherein the support is a metal support (column 41, lines 30-54 where metal channel 590 is disclosed) and mid-portion includes one or more integral magnets for magnetically coupling the mounting clip to the support (see column 45, lines 56-62 where magnets are disclosed and may be integrated). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mounting clip of McCanless to include a metal support and magnet as taught by May as an alternative way of attaching the clip to a support..
Regarding claim 15, McCanless modified by May and Suazo teaches the mounting clip according to claim 12, and McCanless further teaches wherein the fingers (220; see at least figure 5) deflect outwardly from a relaxed orientation to an expanded assembly orientation as an incident of the linear LED lamp (see at least figure 5) moving relative to the mounting clip (200; see at least figure 10 from a position below and fully separated from the mounting clip (200) upwardly in a path that is traverse to the length 
Regarding claim 19, McCanless modified by May and Suazo further teaches the mounting clip according to claim 12, McCanless further teaches wherein the fingers (220; see at least figure 5) are configured so that the engagement portions thereof can interlock with a linear LED lamp heat sink (120; see at least figure 5) but is silent about the linear LED lamp heat sink having a generally circular circumferential geometry. One of ordinary skill in the art would have been led to the recited circular circumferential geometry through routine experimentation and optimization.   Applicant has not disclosed that the shape is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another shape.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Regarding claim 20, McCanless modified by May and Suazo teaches the mounting clip according to claim 12, and McCanless further teaches wherein the fingers (220; see at least figure 3) are configured so that the engagement portions thereof can interlock with a linear LED lamp heat sink (100 see at least figure 3; paragraph .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McCanless (US 2010/0254146 A1) in view of May (US 9,644,828) and Suazo (US 8,733,710 B1) as applied to claim 6 above and further in view of Sonneman (US 2017/0198872 A1).
Regarding claim 13, McCanless modified by May and Suazo teaches the mounting clip according to claim 12, but is silent about wherein the mid-portion includes an aperture for receiving a fastener for coupling the mounting clip to the support. 
Sonneman teaches a support for pendant clusters comprising a distributor having an aperture (434, 436) for receiving a fastener (see paragraph [0059] where screws are disclosed). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mounting clip of McCanless to include an aperture as taught by Sonneman as an alternative way of securely attaching the clip to the support.
Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites, inter alia, the tab portions configured so that the flanges thereof move against lower outer edge portions of the ledge as the mounting clip is moved upwardly towards the engaged position thereby causing the tab portions to deflect 
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 3-11 are allowed based on dependency on allowed independent claim 1.
Response to Arguments
Applicant amended claim 1 to include limitations from cancelled claim 2. After consideration of applicant’s amendment and arguments, the rejection of claim 1 has been withdrawn. Claim 1 is now allowed. Claims 3-11 are allowed based on dependency on claim 1.
Applicant’s arguments with respect to claim(s) 12-15 and 19-20 have been considered but are moot because the new ground of rejection. 
						Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.A/Examiner, Art Unit 2875         

/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875